on

Case 1:20-cv-11825-WGY Document1 Filed 10/06/20 Page 1 of 8
tet ws Vy fort rz
UNITED STATES DISTRICT CouRT’*” ~*' iCs

FOR THE mor CCT -6 PM: 22

DISTRICT OF MASSACHUSETTS

JOANN JONES USDC.C.A.No.
Vv.

COMMONWEALTH OF MASSACHUSETTS

VERIFIED COMPLAINT:

 

INTRODUCTIONS:

Plaintiff Joann Jones files this civil actions for the violations
of her federal constitutional rights in the unlawful search of her
premises and destruction of her personal property stemming from
Defendants deployment of a flash grenaded on the first floor
residence that sparked a fire that spreaded throughout the
housing units at 190 Belleville St New Bedfor Ma. Resulting in
homelessness for Plaintiff and her five year old son for several
months.

JURISDICTION:

Juridiction is invoked under 42 USC §1983 and 28 USC §1331, §1343
and pendent juridiction of state law claims.

PARTIES:

1. Plaintiff Joann Jones, who is a resident and citizen of
the Commonwealth of Massachusetts.

2. Defendant Daniel Bennet was the former Secretary of the
Executive office of Public Safety and Security, a political
subdivision of the Commonwealth of Massachusetts with an office,
located at McCormick Building, One Ashburton Place, Suite 2133,
Boston Ma 02108 (hereafter Bennet), he is being sued in his
official capacity as Security of Public Safety. Bennet is responsible
for the administration and oversight of the New Bedford Police
Department. Said Responisbilities included but not limited to
pre-employment screening of prospective management, the hiring and
training of officers, preparation and implementation of policies
and procedures governing the duties and performance of supervisory
and nonsupervisory personnel and independent contractors, and the
safety and security of citizens and their property.
Case 1:20-cv-11825-WGY Document1 Filed 10/06/20 Page 2 of 8

2.

3. Defendant Executive office of Public Safety is a political

subdivision of the Commonwealth of Massachusetts with an office

located at McCormick Building, One Ashburton Place, Suite 2133,

Boston Ma. 02108, whose surbordinates are the New Bedford Police
Department /

4. Defendant the Commonwealth of Massachusetts New Bedford
Police Department is an agency of the Commonwealth of Massachusetts
withan office located at 871 Rockdale Avenue, New Bedford, Ma 02740
-The New Bedford Police Department is responsible for safety and
security of Massachusetts citizens and upholding the laws of the
Commonwealth and federal laws.

5. Defendant Michael Gomes, former Chief of New Bedford Police
Department, who is responsible for pre-screening of prospective
management and police officers, the preparation and or implementation

of policies and procedures governing the duties and performances

of supervisors and nonsupervisors personnel, and independant contractors,
the management of the New Bedford Police Department. He is being

sued in his official capacity as former Chief of New Bedford Poliice
Department,

7. Defendant John Doe 1 is the SWAT Team Supervisor of the

planning and execution of the search at 190 Belleville St New Bedford
Ma. Who is responsible for the safety and security of Massachusetts
citizens and upholding Massachusetts and Federal laws. He is being
sued in his individual Capacaity as the Supervisor of SWAT,

8. Defendnat John Doe 2 is a SWAT team member of the New bedford
Polic Department, who is responsible for the safety and security of

Federal laws. He is being sued in his individual capacity as team
member that thrown the flash grenades into apt 1 of 190 Belleville St
New Bedford Ma ,

9. Defendant John Doe 3 is a SWAT team Memberof the New Bedford
Police Department. Whos is responsible for the safety and security of
all Massachusetts citizens and enforcement of all Massachusetts and
Federal laws. He is being sued as a SWAT Team member in his individual
Capacity for the planning and execution of the search on Apt 1

of 190 Belleville St. New Bedford Ma.
Case 1:20-cv-11825-WGY Document1 Filed 10/06/20 Page 3 of 8

3.

10, Defendant Brock Morrissette is a Massachusetts State
Trooper, who is responsible for the safety and security of all
Massachusetts citizens. He is being sued in his individual
capacity as a State Trooper for the unreasonable search
conducted at 190 Belleville St New Bedford Ma.

11. Defendant John Doe 4 is a SWAT team member of the New Bedford
Police Department, who is responsible for the safety and security
of all Massachusetts citizens and enforcement of all Massachusetts
and Federal laws. He is being sued in his individual capacity as

as SWAT team member.

12. Defendant John Doe 5 is SWAT team member of the New Bedford
Police Department, who is responsible for the safety and security
of all Massachusetts citizens adn enforcement of all Massachusetts
and federal laws. He is being sued in his individual capacity as

a SWAT team member.

STATEMENT OF FACTS:

 

13. According to search warrants affidavits filed, on or
about October 10, 2017, New Bedford police officers had 190
Belleville under surviellance in the early evenings hours from
5-7 p.m. Defendants set up a parameter around the location to
insure that their male suspect that resided at Apt 1 of 190
Belleville St would not evade capture.

14, Defendants Morrisette and Fonseca had taken the first
apartment tenant, Ms. Mary Silva into custody while they secured

a search warrant to secure evidence for a homicide. Defendants
informed Ms. Silva that had in fact secured a warrant to search
her premise and secured Ms. Silva's key to enter into the premises.

15. Plaintiff Jones had been observing the surviellance through
her window. At no time did the male suspect enter the premises
of 190 Belleville St between 4 p.m and 7 p.m.

16. The search warrant secured by Defendants Morrisette and Fonseca
limited the search to be conducted in the day time and not at night.
Defendants Morrisette, Fonseca, and John Does 1-5 did not attempt

to ping the suspects phone to determine whether he was in the

190 Belleville St residence nor attempted to have Ms. Silva call

or obtained closer surviellance by an undercover to determine if
anyone was in the apartment during the planning and execution of

the search warrant.

17, On October 10, 2017, approximately 7.p.m at night, Defendants
Morrisette, Fonseca, John Does 1-5 announce themselves and attempted
to bang in the door of Apt. 1 while flash grenades were thrown

into the housing apartment #1. igniting the place on fire.

18. Because Defendant Jones had been spotted observing the
surviellance officers from her window Defendants John Does 1-5
Case 1:20-cv-11825-WGY Document1 Filed 10/06/20 Page 4 of 8

4,

proceeded to her place. When Plaintiff open the door, an
officer identified her and Defendants entered her premises to
conduct a search without her permission.or consent.

19, Defendants swept through her residence and proceeded
back downstairs without acknowledging what they did or indicating
what they was looking for at all.

20. The smoke alarms went off throughout the premises leaving
Plaintiff and her son to evacuate their residence until the

fire department arrived. The fire had moved from the first £loor
to the third floor before eventually be exstinguished,.

21. Once the fire was put out the entire building was considered
condemmed in which the house owner had to board up the following
day. Ali‘ Plaintiffs personal property from furniture, fVs,

bedroom mattress, clothes, appliances, and food had caught on
fire, damaged by dark soot and water to put out the fire, forcing
Plaintiff and her son to be homeless.for several months requiring
them to stay in a shelter.

22. Plaintiff's complete loss sent her into deep agonizing
depression that Gorcedher and her son into counselling.

23. Defendants Morrisette, Fonseca, John Does 1-5 deployment

of flash grenades was excessive force and unreasonable considering
that no:one was in the residence nor any surviellance captured
anyone fleeing.

24. Defendant Morrisett, Fonseca, John Does 1-5 false representation
of a small fire without identifing the source or cause of it and
subsequent reports indicating their homicide suspect had in fact

been seen earlier entering the premises was false reporting to

conceal the neligence and unwarranted act of deploying the flash
grenades,

~~ CAUSE OF ACTION:

COUNT I, 42 USC §1983 VIOLATIONS OF THE FOURTH AND EIGHT AMENDMENT
TO THE U.S. CONSTITUTION

Plaintiff hereby incorporates by reference paragraphs 1-24
of this complaint herein below:

25. Defendants Morrisette, Fonseca, John Does 1-5 violated

Plaintiff Jone's 4th and 8th amendment rights to the U.S. Constitution
in failing to take care in the planning and execution of the search

of 190 Belleville Road Apt.1 resulting in the unreasonable deployment
of flash grenades despite no one being in the premises, having the
keys to enter, and exceeding the search warrant limitations not to

be served at night.
Case 1:20-cv-11825-WGY Document1 Filed 10/06/20 Page 5 of 8

5.

26. As a direct and proximate cause of the Defendants failures
and unnecessary deployment of flash grenades, Plainitff Jones
sufferred damages, including but not limited to, destruction of
personal property, displacement, suffering conscious pain and
impairment to earning capacity.

27. As a further result of the Defendants‘ wrongful conduct,
Plaintiff sustain emotional distress, loss of consortium, and
other damages.

COUNT II. 42 USC § 1983 VIOLATIONS OF THE FOURTH AND EIGHTH
TO THE U.S. CONSTITUTION

Plaintiff hereby incorporates by refernce paragraphs 1-27 of
this complaint herein below:

28. Defendants Morrisette, Fonseca, John Does 1-5 violated
Plaintiff Jone's 4th and 8th amendment rights to the U.S.
Constitution when conducting an unreasonable and excessive search
resulting in the unnecessary deployment of flash grenades on the
premises of 190 Belleville Road. Apt.1

29. As a direct and proximate cause of Defendants' wrongful
conduct, Plaintiff sufferred damages, including but not limited
to personal property damages, conscious of pain, sufferring and
impairment to eraning capacity.

30. As a further result of the Defendants" wrongful conduct,
Plaintiff sustained emotional distress, loss of consortium and
other damages.

31. As further result of Defendants wrongful conduct, Plaintiff's
wrongful conduct, Plaintiff sustained economic damages to be determined.

COUNT III. 42 USC § 1983 CONSPIRACY VIOLATIONS BY DEFENDANT

Plaintiff hereby incorporates by reference the following
paragraphs 1-31 of this complaint herein below:

32, Defendant Morrisett, Fonseca and John Does 1-5 did conspire

to deprive Plaintiff Jones equal protection rights under the law,

and privileges and immunities to which she is entitled under, the
constitution, and from unreasonable and execssive force under the

4th amendment to the U.S. Constitution. When Defendants attempted

to conceal their wrongful coduct by omitting the cause of the fire at
190 Belleville Road Apt.1 and extent of damages to the entiféczhouse
cause by the fire in order to prevent any liability against themselves.
Case 1:20-cv-11825-WGY Document1 Filed 10/06/20 Page 6 of 8
6.

33. As a direct and proximate cause of Defendants conspiracy
to deprive Plaintiff of her property through underreporting

the incident , Plaintiff sufferred damages of emotional distress
, loss property and displacement of home, impairment of earnings
and sustained economic damages to be determined.

COUNT IV. 42 USC § 1983 VIOLATIONS OF FOURTH AMENDMENT TO
THE U.S. CONSTITUTION

Plaintiff hereby incorporates by reference paragraphs 1-33
of this complaint herein below:

34, Defendants Morrisette, Fonseca, and John Does 1-5 violated
Plaintiff Jones 4th amendment right to the U.S. Constitution in
conducting an unlawful search of her premises without her consent
or search warrant.

35. As a direct and proximate cause of Defendants’ wrongful conduct
Plaintiff and her three children post traumatic stree syndrome
and emotional distress.

COUNT V. INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

Plaintiff hereby incorporates by reference paragraphs 1-35
herein below:

36, Defendants’ Morrisette, Fonseca, and John Does 1-5 violated
Plaintiff Jones 4th amendment rights to the U.S. Constitution in
conducting unlawful search of Plaintiff's premises located at 190
Belleville Road .Apt 3. & seizing her and her children in order
to..conduct the search .without a warrant or consent.

37. As a direct and proximate cause of Defendants' wrongful
conduct were outrageous and extreme beyond all bounds of decency
and utterly intolerable in a civilized community. Resulting in
Plaintiff and her children sufferring from post traumatic stress
syndrome, emotional distress and humillation and embarrassment.

COUNT VI. MUNICIPALITY LIABILITY AGAINST THE COMMONWEALTH AND
ITS AGENTS FOR ROUTINE PRACTICES WITHOUT CLEAR POLICY
DIRECTION ABOUT WHEN DEPLOYMENT OF FLASH GRENADES ARE

Plaintiff hereby incoporates by reference paragraphs 1-37 of
of this complaint herein below:
Case 1:20-cv-11825-WGY Document1 Filed 10/06/20 Page 7 of 8
7.

38. Defendants Michael Gomes, Daniel Bennett, Commonwealth of
Massachusetts through its routine practices of not setting specific
criterias for when flash grenades are deployed in citizens homes
have allowed for its repeated abuse that led to plaintiff Jone's
property being destroyed by fire, soot, and water damages from
putting the fires out and diplacement of Plaintiff and her children.

39. As a direct and proximate cause of the Defendants’ wrongful
conduct, Plaintiff has sufferred damages including but not limited
to loss of personal property, emotional distress, impairment of
earning capacity.

40. As further result of Defendants wrongful conduct, Plaintiff
sustained economic damages to be determined. Defendants are being
sued in their official capacity pursuant to 42 usc § 1983.

COUNT VI. (‘TRESPASS OF “CHATTLE AND CONVERSION OF PROPERTY

Plaintiff hereby incorporates by reference paragraphs 1-40
of this complaint herein below:

41. Defendants Morrisette, Fonseca, and John Does 1-5 trespassed
of chattle and conversion of Plaintiff's personal property when
Defendants unnecessarily deployed a flash grenades in Apt 1 of

190 Belleville Road which ignited a fire that spreaded throughout
the other units destroying Plaintiff's personal property by fire,
soot and water damages in her apartment 43.

42. As a direct and proximate cause of Defendants’ wrongful conduct,
Plaintiff loss all her personal property and sufferred displacement,
impairedment to earning capacity and emotional distress. :

43. As further result of the Defendants' wrongful conduct, Plaintiff
sustained economic damages to be determined .

PRAYERS OF RELIEF:

Wherefor, Plaintiff JoAnn Jones humbly request the following
prayers for judgement against Defendants, jointly and severally,

1. An Award of compensatory damages in the amount of $100,000;

2. Award of punitive damages and or / exemplary damages in the
amount of $100,000

3. Award of prejudgement interest, reasonable attorney fees, expenses,
and cost pursuant to 42 USC § 1988 and other applicable laws; and
Case 1:20-cv-11825-WGY Document1 Filed 10/06/20 Page 8 of 8
8.

4. For such other relief as the Court considers just and
proper.

DEMAND FOR JURY TRIAL

Plaintiff Jones demand a trial by jury on all accounts.

Respectfully Submitted
Pro-se

Dated: September 29, 2020 AO BOWL
- JoAnn Jones

i6 Rockaway St. Apt.3
Lynn Ma 02190

VERIFICATION OF COMPLAINT:

I, JoAnn Jones verify that I did not read paragraphs 1-43 and

they are true and accurate under the pains and penalties of perjury
to the best of my recollection.

Signed
Dated: September 29, 2020 (of a fer)
/} [

 
